UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 2, 2014 FS BANCORP, INC. (Exact name of registrant as specified in its charter) Washington 001-35589 45-4585178 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 6920 220th Street SW, Suite 200, Mountlake Terrace, Washington (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(425) 771-5299 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure.* FS Bancorp, Inc. Chief Executive Officer Joe Adams, Senior Vice President Debbie Steck, and Chief Financial Officer Matthew D. Mullet will be providing an information update on a one-on-one basis on September 2, 2014 through September 4, 2014 at the Raymond James U.S. Bank Conference being held in Chicago, Illinois. Attached as Exhibit 99.1 is a copy of the investor materials that are being provided in connection with the meeting. Item9.01 Financial Statements and Exhibits.* (d) Exhibits The following exhibit is being furnished herewith: ExhibitNo. Description FS Bancorp, Inc. Investor Materials * The information furnished under Item7.01 and Item9.01 of this Current Report on Form 8-K, including the exhibit, shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to liabilities under that Section, nor shall it be deemed incorporated by reference in any registration statement or other filings of FS Bancorp, Inc. under the Securities Act of 1933, as amended, except as shall be set forth by specific reference in such filing. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:August 28, 2014 FS BANCORP, INC. /s/ Matthew D. Mullet Matthew D. Mullet Chief Financial Officer (Principal Financial and Accounting Officer)
